                                                                         cLEM s OFFICE U.S.DIST.C'OURS
                                                                               AT ROANOKE,VA
                                                                                    FILED

                      IN TH E U NITED STATE S D ISTR ICT C O U R T
                      .                                                         JUN 21 2219
                     FO R TH E W E STER N D IST RIC T O F W R G IN IA
                                 R O A N O K E D IV ISIO N                 BY
                                                                            J;
                                                                             ULI
                                                                               A ,DUD , yE'-
                                                                                           RK
                                                                                            N
                                                                                    TY    R
M ICH AEL D ER RIC K ED W A R D S,               CA SE N O .7:19CV 00288

               Plaintiff,
V.                                               M EM O M N DU M O PIN IO N

FOOD SERW CE DIRECTOR
P.SCARRERRY,c K ,                                By: H on.G len E .Conrad
                                                 Senior U nited StatesD istrictJudge
               D efendants.

         PlaintiffM ichaelDerrick Edwards,aVirginiainmateproceedingproK ,hasfiledtM scivil

rightsaction,ptlrsuantto42U.S.C.j 1983,allegingthatpdsonofficialsretaliatedagainsthim for
filinggrievances.Afterareview ofEdwards'subm issions,thecourtcopcludesthathiscom plaint

m ustbesllmm arily dism issed.

         EdwardsisconfinedatRedOnion StatePdson(G1Red Onion''),afacility operated bythe
VirginiaDepartmentofCorrections(G
     .                          1VDOC'').Heallegesthefollowing sequenceofeventsin
supportofhisj1983claims.OnFebruary27,2019,acoaectionaloflkerservedEdwardsalunch
tray. Edwardsallegesthatthem ain dish sm elled andtasted likeithad been tainted with cleaning

fluid.'W hen he com plained,the officerprovided Mm with areplacementt'
                                                                     ray. Edwardsthought

them ain dish on thattray also smelled and tasted ofcleaning solution. Thebuilding lieutenant

contacted food serdce. A few minuteslater,food service supervisor Stillcam eto Edwards'cell

with athird lunch tray.Edwardstoldherthatthem ain cotlrsestillsm elled andtasted likecleaning

solution.StillsaidshewouldnotgiveEdwardsûtanything else,''toldhim Githat'swhat(he)getlsl
when ghe)writegs)food serviceup,''andwalkedaway.Compl.2,ECFNo.1.Edwardsreceived
no otherm ealtm tildinner.
       Shortly afterltm ch on February27,2019,Edwardsfiled an Em ergency Grievance,stating

thathe Gtwasfeeling nausea and stom ach painsdueto possiblefood poisorling âom the clenning

solution''inthemaindishofhislunchtray.J.
                                       1J.,at3.AnofficerreturnedtheEmergencyGrievance
to Edwards around 8:00 p.m . Ntlrse Yates had m itten a response on the form ,stating that

Edwards'complaint did not meetthe definition of a m edicalem ergency. The nextm orning,

Edwardsasked Yateswhy shehad deniedhim medicalcarewhenhehad possiblefood poisoning.

YatessaidthatifEdwardsççwouldofneverwroteherup (he)wouldofgottenmedicaltreatment''
ld
.M


       Edwards sues Still,food service director Scarberry,and Yates. He contendsthatthese

defendantsdeprived him ofadequatefoodand medicalcare,in violation ofhisEighth Am endm ent

dghts,and/orretaliated againsthim forexercising hisFirstAm endmentdghtby sling grievances.

Asrelief,heseeksmonetary,declaratory,andinjlmctiverelief.
                                            II.

       Thecourtm ay sllm madly dismissacaseItbroughtwithrespecttoprison conditions...by

aprisonerconfinedinanyjail,prison,orothercorrectionalfacilityifthecourtissatisfiedthatthe
actioriisâivolous,malicious,(or)failsto stateaclaim upon which reliefcan be granted.'' 42
U.S.C.j 1997e(c)(1). Section 1983 permitsan aggrieved party to file a civilaction againsta
person foractionstaken undercolorofstate 1aw thatviolated hisconstitutionalrights. Cooperv.

Sheehan,735F.3d 153,158(4thCir.2013).
      GCIAjplaintiffmustpleadthateach Government-ofticialdefendant,through theoffkial's
own individual actions,has violated the Constitution.'' Ashcroftv.Iqbal,556 U.S.662,676

(2009).Supervisoryofficialsmaynotbeheldautomaticallyliableforthetmconstitutionalconduct
oftheirsubordinates.JZ EdwardsfailstodescribeanyactionwhatsoeverthatdefendantScarben'
                                                                                    y


                                            2
took in violation ofilisconstitutionalrights.Accordingly,hisclaim sagainstthisdefendantm ust

besum madly dism issed.

       Edwards'allegationsalso failto state any claim underthe Eighth Am endmentabouthis

allegedly tainted m eal. The Eighth Am endm ent protects prisoners from cruel and tmusual

condisions.Rhodesv.Chapman,452U.S.337,347(1981).Ontheotherhand,livingconditions
in prison are notintended to be comfortable. ET O the extentthatsuch conditionsare restrictive

and even harsh,they are partofthepenalty thatcrim inaloffenderspay fortheiroffensesagainst

society.'' J#= To state a claim,Edwardsmustshow thathe suffered aseriousinjury from the
allegedlyunsafecondition.Stricklerv.W aters,989F.2d1375,1380-1381(4thCir.1993).M erely
m issing onem ealbecausehe did notlike thetaste ofone dish simply doesnotrisetothe levelof

aconstitutionaldeprivation.See,e.c.,W llitev.Grecory,1F.3d267,269(4thCir.1993)(affirming
districtcourt'sdism issalasfrivolousinmate'sclaim thathereceivedonlytwomealsperday during

weekçnds,becauseinmateallegednosignificantresultinginjttlry);Hamm v.DeKalb Cotmty,774
F.2d 1567,1575(11th Cir.1985)(tThefactthatthefoodoccasionallycontainsforeignobjectsor
sometimesisserved cold,whileunpleasant,doesnotamountto aconstitutionaldeprivation.');
Browhv.M athena,CaseNo.7:10CV00192 (W .D.Va.M ay 14,2010)(W ilson,J.)(disrnissing
inmate'sclaim thathemissed onedirmermeal),affirmed,No.10-6772 (4th Cir.Aug.26,2010);
Islnm v.Jackson,782F.Supp.1111,1114(E.D.Va.1992)(findingthatinmatemissingonemeal
asisolatedeventdidnotstateEighthAmendmentviolation).
      Edw ards' com plaint is sim ilarly deficient concerning his m edical claim .     prison

official'sdeliberateindifferenceto aninm ate'sseriousmedicalneedsconstitutescrueland tmusual

ptmijhmenttmdertheEighth Amendment.'' Jackson v.Lightsey,775 F.3d 170,178 (4th Cir.
2014)(citing Estelle v.Gnmble,429 U.S.97,104 (1976)). An inmate alleging a deliberate


                                              3
indifferenceclaim mustestablishthathismedicalconditionwasobjectivelyserious thatis,Ctone
thathasbeen diagnosed by aphysician asm andating treatm entorone thatisso obviousthateven

a1ayperson would easilyrecognizethenecessityforadoctor'sattention.''lkov.Sk eve,535F.3d

225,241(4th Cir.2008)(intemalquotation marksomitted). Edwardsmakesno such showing
here. His reportof stom ach pain and nausea and his self-serving diagnosis of possible food
     .




poisoning arenotsufficientto stateaclaim thathisconditionrosetothelevelofaseriousm edical

need forthe em ergency m edicalcarehe requested.

         M oreover,toprevailon an Eighth Am endm entclaim ,the inmate mustalso show thatthe

defendantsubjectivelyknew ofanddisregardedanexcessiverisktotheinmate'shealthorsafety.
Jackson,775F.3dat178(citingFarmerv.Brerman,511U.S.825,837(1994:.Again,Edwards
m akesno such showing.Hem entioned onlypossiblefoodpoisoning inhisEm ergency Grievance.

M oreover,thenursedid notrefuse care- shem erely fotmd noneed forem ergency treatm ent.An

inmaiecnnnotprovedeliberateindifferencemerely by stating lzispersonaldisagreementwith a
medicalprofessionalonGGlqjuestionsofmedicaljudgment''whichthecourtcannotsecond-guess
ina j1983action.Russellv.Sheffer,528F.2d 318,319(4th Cir.1975).Furthennore,Edwards
hasnotalleged thathisabdom inaldiscomfortcontinuedinto thenextday oreverrequiredm edical

treatm entto subside. The courtwillsllm marily dism issEdwards'Eighth Amendmentclaim s.

         Edwards also characterizes the defendants' actions as retaliation for his filing of

grievances,in violation oftheFirstAm endm ent.

         (Tqo stateacolorableretaliation claim underSection 1983,aplaintiffmustallege
         that(1)heengagedin protected FirstAmendmentactivity,(2)thedefendanttook
         someactionthatadverselyaffectedhisFirstAmendmentrights,and(3)therewas
         acausalrelationsllip between hisprotected activity and the defendant'sconduct.

Martin v.Duffv,858 F.3d 239,249 (4th Cir.2017),cert.denied,138 S.Ct.738,(2018). ETor
purposesofa FirstAmendm entretaliation claim tmderSection 1983,aplaintiffsuffersadverse

                                               4
action ifthe defendant's allegedly retaliatory conduct would likely deter a person of ordinary

firmnessfrom theexerciseofFirstAmendmentrights.''Ld=
        Edwards'retaliation claim sreston alleged com mentsfrom defendantsthathe could have

had whathewanted ifhe had only refrained from m iting complaints.Even assuming thatthese

com mentsweremade,thecourtcnnnotfind thatm issing onesupperm ealorwaiting untilm om ing

to seek treatm ent of a stom ach ailment constitute such adversity that a GGperson of ordinary

finnness''wouldbedeterred bytheseeventsfm m flingfutuzegrievancesorlawsuits.J#a.
        Forthestatedreasons,thecourtissatisfiedthatEdwards'j1983complaintfailstostatea
claim upon wllich relief can be granted. Therefore,on that grotm d,the courtwillsllmm arily

dismisstMsaction withoutprejudice,pursuantto j 1997e(c)(1). Dismissalwithoutprejudice
leaves Edwards f'
                ree to refle llis claims in a new and separate lawsuit if he can correct the

detk ienciesdescribed in thisOpinion.

        TheClerk isdirectedto send copiesofthism em orandl'm opinion andaccom panyingorder

to plaintiff.
        ENTER           A
                : This ;# day ofJune,2019.



                                                  SeniorUnited StatesDistrictJudge
